ORDER
PER CURIAM ORDER.
The Court having considered the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773, the responses to the show cause order, and the oral argument of the parties, it is this 13th day of November, 2006
*485ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby granted, and Marie Elena Klarman is indefinitely suspended, effective immediately, from the practice of law in this State and subject to further order of this Court; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Marie Elena Klarman from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-760(e).